196 F.2d 220
Evald Johann LARSEN, Plaintiff-Appellee,v.J. LAURITZEN, Defendant-Appellant.
No. 246, Docket 22331.
United States Court of Appeals Second Circuit.
Argued April 18, 1952.Decided May 2, 1952.

Haight, Deming, Gardner, Poor & Havens, New York City, James M. Estabrook and David P. H. Watson, New York City, of counsel, for appellant.
Richard M. Cantor, New York City, George Halpern, New York City, of counsel, for appellee.
Before SWAN, Chief Judge, and AUGUSTUS N. HAND and FRANK, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the authority of Kyriakos v. Goulandris, 2 Cir., 151 F.2d 132 and Taylor v. Atlantic Maritime Co., 2 Cir., 179 F.2d 597, certiorari denied Atlantic Maritime Co. v. Rankin, 341 U.S. 915, 71 S. Ct. 736, 95 L. Ed. 1350.